Per Curiam,.

We think that á person has no right to come into court and make an argument without entering an appearance; because what is he? Oan the crier of the-court or a bystander come in and make an argument before the court? It must appear, by the record, that the person making the objection is either the attorney or party, or some•way connected with the cause : therefore the court refuse to hear any objection to Mr. White’s motion until an appearance is entered.
Ewing entered his appearance, and then said, that as an appearance was now entered, there was no necessity for Mr, White’s motion.